Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Although Childress (US 20190075171) in view of Karagiannis (US 20160099984) teaches {multi-device recording synchronization method, comprising the following steps: step 1: respectively establishing, by a master, connections with an external network and a slave through a network interface, at least one slave being connected; step 2: establishing, by the master, a file sharing service with the slave, and allowing the slave to read a recording data file and a marking data file of the master }, none of the cited arts or arts found by the examiner, alone or in reasonable combination teaches {communicating, by the master, with the slave, performing a voice recording-related operation according to an instruction received from the slave, and broadcasting a state relating to the instruction to a plurality of slaves, so that the plurality of slaves enter the state, wherein, when the plurality of slaves sends instructions to the master, the instructions received by the master are executed in an order of receiving the instructions by the master}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652